                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

GARLAND WILLIAM DRISKILL,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
v.                                                 ) Case No. CIV-18-173-RAW-KEW
                                                   )
ANDREW SAUL,                                       )
Commissioner of Social Security                    )
Administration,                                    )
                                                   )
                     Defendant.                    )

          ORDER REMANDING CASE FOR FURTHER PROCEEDINGS

       On September 13, 2019, Magistrate Judge West entered a Report and

Recommendation in the above-referenced case, recommending that this court reverse the

Commissioner’s decision upholding on appeal the findings of the Administrative Law Judge

(“ALJ”), denying benefits to plaintiff. Defendant filed an objection which has been duly

considered.

       Upon full consideration of the entire record and the issues herein, this court finds that

the Magistrate Judge’s findings are supported by substantial evidence and the prevailing legal

authority. Accordingly, the Report and Recommendation of the United States Magistrate

Judge is hereby AFFIRMED and ADOPTED as this court’s Findings and Order. The

decision of the Secretary is reversed and this case is remanded to Defendant pursuant to the

fourth sentence of 42 U.S.C. §405(g) for further administrative proceedings.
ORDERED THIS 30th DAY OF SEPTEMBER, 2019.



                   ______________________________________
                   RONALD A. WHITE
                   UNITED STATES DISTRICT JUDGE




                     2
